Citation Nr: 1530281	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-25 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for panic disorder.  

3.  Entitlement to service connection for alcoholism.  

4.  Entitlement to service connection for avascular necrosis.  

5.  Entitlement to service connection for coronary artery disease with myocardial infarction.  

6.  Entitlement to an initial rating in excess of 10 percent for lumbar spine disability.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

8.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 (West 2014) associated with VA medical treatment for avascular necrosis.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had honorable active military service from February 1980 to January 1985.  He additionally had a period of active military service from July 1985 to February 1989 that was other than honorable (OTH).  

The present matter comes to the Board of Veterans' Appeals (Board) on appeal following a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

As noted above, the Veteran had two periods of active service.  The Veteran's DD Form 214 for the second period (July 19, 1985 to February 27, 1989) notes the service as being OTH.  In a September 2011 administrative decision, the RO determined that the Veteran's second period of active service was considered dishonorable for VA purposes.  As a result, he was not eligible for VA benefits for any disabilities determined to be service connected as a result of the second period of active service, but he was entitled to VA health care under chapter 17 of title 38 U.S.C. for such disabilities.  The Veteran was notified of the RO's decision in September 2011.  He has not appealed the RO's determination.  

The issues of service connection for coronary artery disease with myocardial infarction, for panic disorder, and for avascular necrosis; as well as the issues of entitlement to a TDIU and entitlement to compensation under 38 U.S.C.A. § 1151 for avascular necrosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  There is reasonable doubt as to whether the Veteran suffers from a depressive disorder secondary to his service-connected lumbar spine disability.  

2.  During the appeal period, the evidence reflects the Veteran to be abstaining from the consumption of alcoholic beverages; the competent medical evidence does not attribute any alcohol use disorder to the Veteran's service-connected depressive disorder.  

3.  Since the initial grant of service connection, the Veteran's lumbar spine disability has been manifested by pain, flare ups, and limitation of motion that more nearly approximates loss of flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; ankylosis of the lumbar spine has not been shown.  


CONCLUSIONS OF LAW

1.  The Veteran has a depressive disorder that is attributable to service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).  

2.  The criteria for service connection for alcoholism (i.e. alcohol dependence, alcohol use disorder), to include as proximately due to or the result of a service-connected disability, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).  

3.  Since the initial grant of service connection, the criteria for a 20 percent rating for lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5235-43 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014).

In letters dated in January 2011 and October 2011, the RO informed the Veteran of the information and evidence necessary to substantiate his claims, to include the underlying claim of service connection for a lumbar spine disability.  In the letters, the Veteran was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The Veteran was also informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Also, regarding the Veteran's appeal for an initial rating in excess of 10 percent for lumbar spine disability, once a claimant disagrees with an initial determination, as is the case in the present appeal, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2014); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2014); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

Otherwise, VA has done everything reasonably possible to assist the Veteran with respect to his claims being decided herein.  38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs) are associated with the claims folders as are his VA treatment records and Social Security Administration (SSA) records.  Furthermore, the Veteran has submitted private medical records from non-VA providers as well as statements from family members and a church pastor.  The Veteran has also been afforded VA medical examinations and he has submitted argument in support of his claims.  

The Board notes that the Veteran reported that he sought psychiatric treatment on a number of occasions following his release from his second period of active service.  The Veteran has not provide medical records to the RO related to this identified psychiatric treatment nor has he submitted any medical release of information form (VA Form 21-4142) to allow the RO to make an attempt at obtaining any available records.  It appears, based on the Veteran's statements, that he is unable to remember the names of the treating clinicians.  

Also, the Board notes that in a March 2013 VA psychiatric examination the C&P examiner noted that the "pertinent evidence" he had reviewed consisted of a July 1988 private psychiatric evaluation as well as a "2013 Mental Disorders Disability Benefits Questionnaire [(DBQ)] by Dr. Garrido."  The Board notes that Jose L. Garrido is identified in VA outpatient treatment records as a VA staff psychiatrist at the community based outpatient clinic (CBOC) in Owensboro, Kentucky.  While the VA examiner discussed the July 1988 private psychiatric evaluation and other relevant medical evidence, he does not further cite to or discuss the identified 2013 DBQ from Dr. Garrido.  The Board has conducted a thorough review of the Veteran's claims folders (to include his electronic file).  A 2013 DBQ from Dr. Garrido is not of record.  Additionally, at no time does the RO or the Veteran reference a 2013 DBQ from Dr. Garrido, nor do the VA treatment records reflect any reference by Dr. Garrido of having completed a DBQ related to the Veteran's claim.  As is discussed in more detail below, the Veteran's claim for service connection for a depressive disorder has been granted.  As such, no further development to further explore whether Dr. Garrido actually did complete a DBQ is warranted at this time.  

Hence, the Board finds VA has satisfied its duty to assist in this appeal.  

II. Analysis

A. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 ; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Id.  

Depression

The Veteran alleges that he first began to suffer with depression during his active service periods and that he has continued to suffer from depression since that time.  

A review of the Veteran's STRS does not reflect any report or diagnosis of depression or other psychiatric disorder during his first period of service.  Of note, the Veteran underwent a month long treatment program in October 1982 for alcohol dependence.  He had requested treatment after experiencing problems with drinking and substance abuse.  The treatment program discharge summary noted that the Veteran had begun drinking when he was 17 and also had begun using other substances at that time.  The discharge summary does not reflect treatment or a diagnosis related to depression or other psychiatric disorder.  

As noted, the Veteran's second period of active service was OTH and the RO found that the Veteran was only entitled to health care under chapter 17 of title 38 U.S.C. for any disabilities determined to be service connected as a result of the second period of active service.  Of note, while absent without leave (AWOL) during his second period of service, the Veteran was evaluated by a civilian psychiatrist in July 1988.  At that time, the Veteran was diagnosed with major depression and also with borderline personality disorder.  

The first documented post-service mental health treatment was appears to have been in 2007 through the VA.  At that time, the Veteran was experiencing both financial and job-related stressors due to physical disabilities.  He was treated for depression, anxiety, panic attacks, and associated sleep impairment.  The Veteran's physical disabilities had required him to give up his job as an automobile manager and salesman.  

In a March 2013 VA psychiatric examination, an examiner conducted a thorough reporting of the Veteran's medical history.  He diagnosed the Veteran with a major depressive disorder, recurrent.  The symptoms identified as related to the diagnosis were depressed mood, panic attacks that occurred weekly or less often, and chronic sleep impairment.  The examiner commented, in particular:

There is documentation of periods of depression for this veteran that begins around 1988, but there are breaks in his treatment and in the apparent causes of his depression that indicate it is recurrent in nature and has generally been related to the presence of significant stressors.  The stressors that appear to be triggering his current depressive episode are primarily his significant medical problems that led to the end of his career in auto finances and cause chronic pain and functional limitations.  

Otherwise, the examiner described the Veteran's as suffering from panic attacks.  The examiner also noted the Veteran's report denying generalized or ongoing anxiety but indicating that his ongoing symptoms were those of depression.  

Also of record is an October 2013 DBQ completed by Heather Henderson-Galligan, PhD.  The DBQ was submitted by the Veteran's attorney in support of the Veteran's claim.  Dr. Henderson-Galligan is noted to have interviewed the Veteran and the DBQ reflects her reference to the Veteran's medical history.  Dr. Henderson-Galligan diagnosed the Veteran only with a depressive disorder.  In particular, she commented:

. . . moreover, this expert opines the degenerative disc disease and degenerative joint disease of the lumbar spine have caused the depression.  There is a body of literature detailing the connection between medical issues, specifically pain, like the pain [the Veteran] struggles with and psychiatric disorder, similar to his complaints.  In fact, there is a causal relationship between medical and psychiatric difficulty (Kroenke et al., 2011).  

Dr. Henderson-Galligan further noted later in her opinion:

[The Veteran] struggles with degenerative disc disease and degenerative joint disease of the lumbar spine[.]  [I]t is the belief of this examiner, based on the interview and the VA [p]rogress [n]otes dated 09/03/2010 diagnosing depression, that [the Veteran's] service[-]connected injuries (i.e. degenerative disc disease and degenerative joint disease) are more likely than not aggravating his depression.  

(Parenthetically, the Veteran reported to an examiner during a VA spine examination in March 2013 that he had injured his low back during his first period of service.  The Veteran's report is inconsistent with his STRs.  In particular, the Veteran's STRs for his second period of service (OTH service) reflect a September 1988 treatment record in which the Veteran noted a history of low back pain for three years and that he had injured his back in May 1985 while lifting a heavy load.  The Board notes that the Veteran was not on active duty in May 1985.  Notwithstanding the discrepancy in the Veteran's reported history to the March 2013 VA examiner, the RO has granted the Veteran service connection for his lumbar spine disability and the Board will not disturb the RO's award.) 

The Veteran has a number of orthopedic problems which include his lumbar spine, his hips, and his shoulders.  The VA examiner commented that the Veteran's "significant medical problems" were the cause of his depression.  The examiner did not single out the Veteran's lumbar spine disability as the sole cause.  On the other hand, Dr. Henderson-Galligan has focused on the Veteran's service-connected lumbar spine disability as being the sole cause of his depression.  Her DBQ does not reflect consideration or discussion of the March 2013 VA psychiatric examination.  Also, she appears to identify that the Veteran's lumbar spine disability caused his depression, and then later in her discussion opine that the lumbar spine disability aggravated the Veteran's depression.  As such, it is not entirely clear to the Board what exactly Dr. Henderson-Galligan is attempting to impart.   

With that said, the Board finds persuasive that as early as May 2006 a private medical report notes the Veteran's complaints of low back pain and that the pain was causing sleep problems and also making the Veteran's depressed.  Furthermore, even after his spinal fusion surgery in July 2009, a September 2011 MRI of the Veteran's lumbar spine revealed multi-level degenerative facet disease changes of L1-S1 in addition to moderate spinal stenosis at L4-L5.  An October 2011 VA treatment note identifies the Veteran as taking methadone (a narcotic) for back pain.  

Here, the Board finds the evidence in equipoise as to whether the severity of the Veteran's service-connected lumbar spine disability, absent the effects of any non service-connected disability, is sufficient to cause his current depressive disorder.  Finding all reasonable doubt in the Veteran's favor, the diagnosed depressive disorder is proximately due to or the result of the Veteran's service-connected lumbar spine disability.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (by requiring only an approximate balance of positive and negative evidence to prove any issue material to a claim for veterans' benefits, the nation, "in recognition of our debt to our veterans," has "taken upon itself the risk of error" in awarding such benefits).  

Alcoholism

The Veteran's primary argument with regard to his claim is that he suffered from depression during service and as a result he drank alcohol excessively to deal with his depressive symptoms.  He alleges that as a result of this excessive drinking he became alcohol dependent and an alcoholic.  

By law, compensation "shall not be paid" if the disability for which compensation is sought is the result of one's own willful misconduct or abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301(c) (2014).  See also Pub. L. No. 101-508 (Omnibus Budget Reconciliation Act of 1990), § 8052, 104 Stat. 1388 (prohibiting compensation for injury or disease incurred during active service claims a result of willful misconduct, including abuse of alcohol or drugs filed after October 31, 1990).  

Under 38 C.F.R. § 3.301(c)(2), the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.  

Notwithstanding the above, the Board notes that alcohol consumption alone does not necessarily constitute willful misconduct.  See 38 C.F.R. § 3.301(c)(2) (2014) (the simple drinking of alcoholic beverage is not of itself willful misconduct); see also Martin v. McDonald, 761 F.3d 1366, 1371 (Fed. Cir. 2014) (noting that Congress has taken action indicating that alcohol abuse and willful misconduct . . . are not coextensive).  

Otherwise, the United States Court of Appeals for the Federal Circuit has held that service connection is warranted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  A claimant may be compensated for a substance abuse disability only where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing.  

During his first period of service, the Veteran underwent a month long treatment program in October 1982 for alcohol dependence.  A discharge summary noted that the Veteran had requested treatment after experiencing problems with drinking and substance abuse.  The treatment program discharge summary noted that the Veteran had begun drinking when he was 17 and also had begun using other substances at that time.  The discharge diagnosis was alcohol dependence.  (The Board notes, parenthetically, that the discharge summary's reference to the Veteran first drinking at age 17 prior to service conflicts with the Veteran's later report, following his October 2010 application for VA benefits, that his first experience drinking alcoholic beverages was during active military service when he was 19 years of age.)  

During his second period of service, as noted previously, the Veteran sought private psychiatric treatment in July 1988.  The psychiatrist's report notes the Veteran's use of alcohol at that time as a "dysfunctional coping mechanism during stressful times."  The psychiatrist's diagnostic impression did not include alcohol dependence or an alcohol abuse disorder.  

The Veteran filed his claim for VA benefits related to alcohol abuse/dependence in October 2010.  The Veteran has reported that he stopped drinking alcohol in the year of 2008 because he was afraid of the side effects from drinking alcohol and taking prescription medication.  Of note, an August 2008 private treatment record notes that the Veteran rarely drank.  A subsequent April 2009 VA treatment record notes that the Veteran no longer drank.  Subsequent VA nursing progress notes dated in July 2010 and March 2011, as well as a June 2013 social work progress note, also identify the Veteran as practicing abstinence when it came to drinking a beverage that contained alcohol.  

Otherwise, in a November 2011 VA behavioral health progress note, a VA physician diagnosed the Veteran with an Axis I "Alcohol use disorder, with sustained abstinence."  In an addendum note later that same month, the VA physician commented, in particular, 

It would be speculative for this writer to render [an opinion] on . . . whether [the Veteran's] acknowledged alcoholism caused or was caused by his depressive and anxiety disorders (or whether the alcohol, depressive and anxiety disorders stemmed perhaps from another, independent cause) . . . . 

Otherwise, the VA examiner who conducted the Veteran's March 2013 VA psychiatric examination did not find a connection between the Veteran's alcohol use and his depression.  The examiner commented that there were indications that the Veteran's alcohol abuse was almost continuous from an early age up to 2008, while his periods of depression were likely non-continuous and prompted by periods of more acute stress in his life.  The examiner also commented that the Veteran was currently depressed by significant life stressors, but had been able to abstain from using alcohol for the previous five years.  Finally, the examiner noted that alcohol abuse/dependence typically had a multifactorial etiology that made it difficult to assign its origin to a single pre-existing mental disorder.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1131; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (the absence of proof of a present disability there can be no valid claim).  At the very least, the evidence must show that, at some point during the appeal period the Veteran has the disability for which benefits are being claimed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, as noted above, the Veteran abstained from drinking prior to filing his claim for benefits in October 2010, and that abstinence has continued through the appeal period.  As such, it could be argued that the Veteran has not shown an alcohol dependence during the appeal period; hence, there is a lack of a current disability.  

Notwithstanding the above, assuming a current disability exists (as diagnosed in November 2011 as alcohol use disorder), as referenced previously, for claims filed after October 31, 1990, compensation is not payable for the abuse of alcohol.  38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301(c).  As such, the Veteran's claim for service connection for alcoholism (alcohol dependence/abuse), on a direct basis to service, is not warranted.  

With regard to secondary service connection, the Board finds persuasive that the VA physician who made the diagnosis of alcohol use disorder could not necessarily related the disorder to the Veteran's service-connected depressive disorder.  Likewise, the March 2013 VA examiner was also unable to relate the identified "alcohol use disorder" to the Veteran's service-connected depressive disorder.  The VA examiner's opinion is based on a thorough review of the Veteran's claims folders and consideration of the Veteran's medical history.  Furthermore, the opinion is supported by sufficient rational to explain the VA examiner's ultimate conclusion.  While the VA examiner did not necessarily address the issue of aggravation, the Board concludes such error was harmless.  The evidence clearly documents that the Veteran has abstained from consuming alcoholic beverages during the appeal period.  As such, the lack of aggravation is clearly shown by the evidence.  See e.g., Soyini v. Derwinski, 1 Vet. App. 540 (1991) (remand is unnecessary where it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

The Board has weighed the Veteran's contentions against the evidence of record, to include the medical opinion evidence.  Even accepting for the sake of argument that the Veteran may very well be competent to relate an alcohol use disorder to a service-connected disability, nonetheless, the Board finds the March 2013 VA examiner's opinion to be more persuasive.  The examiner's opinion, in particular, reflects consideration of the Veteran's post-service period during which the Veteran reported that he continued to abuse alcohol notwithstanding that the evidence did not reflect treatment for depression or a depressive disorder.  Additionally, the VA examiner noted that more recent evidence reflected the Veteran as suffering from a depressive disorder (noted as severe by Dr. Henderson-Galligan in the October 2013 DBQ) but abstaining from alcohol beverage consumption.  In light of the thoroughness of the VA examiner's discussion with reference to the medical evidence, the Board assigns greater probative weight the VA examiner's March 2013 opinion.  

In so finding, the Board recognizes that it is not the fault of the Veteran that he cannot procure treatment records from doctors who allegedly treated him for depression following his active service.  Still, the fact remains that there is lack of objective evidence of any treatment for depression, or other psychiatric disorder, for many years after service, to include that period during which the Veteran was gainfully employed in automobile sales, both as a manager and as a salesman.  

Accordingly, based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for alcoholism (alcohol dependence) both on a direct basis to active service and/or as secondary to service-connected disability.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not helpful to the Veteran, and his claim of entitlement to service connection for alcoholism (alcohol dependence) is denied.  See 38 U.S.C.A §5107.  

B. Increased Rating

Lumbar Spine Disability

Disability evaluations are determined by comparing a claimant's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In a staged rating context, the provisions of 38 C.F.R. § 3.105(e) (requiring proposed reduction and 60 days predetermination notice) are not applicable.  See O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007).  

The General Rating Formula for Diseases and Injuries of the Spine (38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242 (2014)) provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  

Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  

Following the rating criteria, Note (1) provides: Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2) provides: (See also Plate V.)--For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3) provides: In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) provides: Round each range of motion measurement to the nearest five degrees.  

Note (5) provides: For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

A claimant's spine disability can also be evaluated, if warranted, under the intervertebral disc syndrome (IVDS).  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under Diagnostic Code 5243, a 10 percent rating is warranted with incapacitating episodes have a total duration of at least one week but less than 2 weeks during the last 12 months; a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; a 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Following the rating criteria under Diagnostic Code 5243, Note (1) provides: for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The Veteran is entitled to evaluation under whichever formula results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Finally, the Schedule provides for consideration of additional functional impairment of joints due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As previously referenced, as early as May 2006, a private medical report notes the Veteran's complaints of low back pain.  An MRI of the Veteran's lumbar spine in March 2008 revealed circumferential disc bulging at L5-S1, moderately severe degenerative disc space narrowing at L5-S1, and mild spinal stenosis at L4-5.  In July 2009 the Veteran underwent spinal (lumbar) fusion.  

In October 2010, the Veteran filed his claim for VA benefits.  

VA and private treatment records reflect the Veteran's treatment for back pain.  A September 2011 MRI of the Veteran's lumbar spine revealed multi-level degenerative facet disease changes of L1-S1 in addition to moderate spinal stenosis L4-L5.  An October 2011 VA treatment note identifies the Veteran as taking methadone (a narcotic) for back pain.  

In a March 2013 VA spine examination, the Veteran reported back stiffness every day.  He also reported flare ups about every six months which lasted 7-10 days.  On range of motion testing, flexion was to 85 degrees with pain at 85 degrees.  Extension was to 25 degrees with pain at 25 degrees.  Right and left lateral flexion was to 15 degrees with pain at 15 degrees.  Right and left lateral rotation was to 30 degrees with pain at 30 degrees.  There was no change in range of motion of the lumbar spine on repetitive motion testing.  Straight leg raising test was negative and radiculopathy was not found.  The examiner commented that the Veteran did have IVDS and also that the Veteran had suffered from incapacitating episodes associated with the IVDS.  The duration of the incapacitating episode was noted as being at least 1 week but less than 2 weeks over the past 12 months.  Finally, the examiner commented that the Veteran had no functional loss and/or functional impairment of the thoracolumbar spine.  He also commented that the lumbar spine disability impacted the Veteran's ability to work, and that during incapacitating flare ups the Veteran sometimes used a cane or a walker.  

In a July 2013 statement, the Veteran noted the following:

Before the [spinal fusion] surgery I could barely walk much less bend over due to the pain I was experiencing.  It should be noted that when I was examined [in March 2013] and asked to make these movements for measurement, I exerted myself far greater than I ever could on a normal everyday basis.  What I mean to say is that I pushed myself to the outer limits of my ability for the doctor to get these measurements.  I had never had an exam for VA compensation before [and] I tried to do my best for the doctor.  If I had known that I should have only done what was comfortable for me to do on a daily basis, the measurements would have been much less. . . . I have to be extremely careful in everything that I do on a daily basis.  I cannot run, jump, play sports or lift anything over 10 pounds.  

The Board notes that range of motion findings from the March 2013 VA examination do not warrant more than a 10 percent rating.  To warrant a higher rating to 20 percent, the evidence would need to demonstrate forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As noted above, on examination, forward flexion of the thoracolumbar spine was to 85 degrees with pain at 85 degrees.  The combined range of motion of the Veteran's thoracolumbar spine was 200 degrees (85+25+15+15+30+30).  Neither muscle spasm nor guarding was identified nor was there a finding of abnormal spinal contour.  

Notwithstanding the above, the Veteran has reported that his lumbar spine disability flares up every six months.  The examiner commented that during flare ups the Veteran sometimes used a cane or a walker, but the examiner otherwise found that the Veteran did not suffer any additional functional loss or functional impairment of the lumbar spine.  With that said, the diagnostic findings for degenerative changes and stenosis associated with the September 2011 MRI of the lumbar spine appear to support the Veteran's July 2013 statement that his lumbar spine disability caused limitations in his ability to run, jump, play sports or lift anything over 10 pounds.  Taking into consideration the Veteran's complaints and the objective findings, as well as consideration of any additional functional loss due to pain, the Board finds that since the initial grant of service connection the evidence more nearly approximates a 20 percent rating for forward flexion greater than 30 degrees but not greater than 60 degrees or guarding severe enough to result in an abnormal gait.  

Otherwise, the Board does not find that a higher evaluation for the Veteran's lumbar spine disability is warranted.  The evidence does not demonstrate or more nearly approximate forward flexion of the thoracolumbar spine 30 degrees or less or ankylosis of the lumbar spine.  While the Board acknowledges that the Veteran does experience pain at the end range of flexion of his lumbar spine, he remains capable of flexion to 85 degrees.  Furthermore, while sympathetic with the Veteran's reported difficulties, the Board finds that the Veteran's degree of impairment on his ability to perform any daily activities is contemplated in the current 20 percent rating.  

With regard to neurological symptoms associated with the Veteran's lumbar spine disability, since the initial grant of service connection, the evidence does not reflect that the Veteran has any objective neurologic abnormalities associated with his thoracolumbar spine that would warrant a separate compensable disability for neurologic impairment.  The Veteran's VA treatment records prior to the appeal period do reflect diagnoses for radiculopathy into the Veteran's left lower extremity.  However, this diagnosis appears to have been mistake in part due to a later diagnosis of avascular necrosis of the left hip.  Otherwise, during the appeal period, and most recently during March 2013 VA thoracolumbar spine disability, the examiner did not find any neurological impairment associated with the Veteran's lumbar spine.  

The Board has also considered whether a higher rating would be warranted under Diagnostic Code 5243 for IVDS.  While the March 2013 VA examiner commented that the Veteran suffered from "incapacitating episodes", the record on appeal does not reflect, nor have the Veteran or the March 2013 VA examiner reported, that the Veteran has been prescribed bed rest by a physician.  Notwithstanding that fact, even accepting that the Veteran did suffer from an incapacitating episode twice in a twelve month period (based on his report of incapacitating episodes once every six months), the Board notes that two incapacitating episodes occurring in a twelve month period would only allow for a 20 percent rating under Diagnostic Code 5243.  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a claimant's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If an exceptional or unusual disability picture is found, the RO would then refer the claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).   

The Board also notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that 38 C.F.R. § 3.321 requires consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extra-schedular rating based on the combined effect of his or her service-connected disabilities, individually or in combination.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board has a duty to consider the aggregate effects of all service-connected disabilities, even those not in appellate status, before determining whether referral for an extra-schedular rating is warranted.  Id. See also Eason v. McDonald, U.S. Vet. App. No. 14-0413 (May 12, 2015).  While the Board recognizes that a single-judge decision, such as Eason, carries no precedential weight, such a decision may be relied upon for any persuasiveness or reasoning it contains.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

The Veteran's current service-connected disabilities consist of his lumbar spine disability, evaluated at 20 percent, and a depressive disorder.  As noted above, the Board granted service connection for a depressive disorder in this decision.  At present, a disability percentage has not been assigned.  

The Veteran's primary symptoms associated with his service-connected lumbar spine disability are pain and limitation of motion.  The Veteran also suffers from depression as well as reportedly panic attacks, anxiety, sleep impairment, and memory loss.  The rating criteria under 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243 (for disability of the spine) and 38 C.F.R. § 4.130, Diagnostic Codes 9434 (for major depressive disorder) contemplate the Veteran's reported symptoms.  In particular, the rating criteria for disability of the spine consider pain, limitation of motion, as well as guarding and antalgic gait.  The Veteran's use of cane is limited to that 7-10 day period every six months when his lumbar spine pain flares up.  As such, his cane use is related to pain and his presumed antalgic gait related to such pain.  Also, the rating criteria associated with mental disorders contemplate the Veteran's depression and other psychiatric symptoms.  

Thus, the first step of the Thun analysis, whether the rating criteria adequately address all of the Veteran's symptomatology associated with his service-connected lumbar spine disability and his depressive disorder, has been met.  As such, the Board's extra-schedular analysis ends, and consideration of the second step-whether the Veteran's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization-is not warranted.  Therefore, without sufficient evidence reflecting that the Veteran's disability picture related to his service-connected lumbar spine disability or his depressive disorder is not contemplated by the rating schedule, referral for a determination of whether the Veteran's aggregate disability picture requires the assignment of an extra-schedular rating is not warranted.  38 C.F.R. § 3.321(b)(1); Thun, supra.

For all the foregoing reasons, the Board finds that since the initial grant of service connection, a rating to 20 percent for lumbar spine disability (manifested by DDD and DJD) is warranted.  Otherwise, no higher rating is found warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against awarding a higher rating than 20 percent, that doctrine is not helpful to the Veteran.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  


ORDER

Service connection for a depressive disorder, as secondary to service-connected disability, is granted.  



(CONTINUED ON NEXT PAGE)


Service connection for alcoholism (alcohol dependence), to include as secondary to a service-connected disability, is denied.  

Since the initial grant of service connection, a 20 percent rating for lumbar spine disability is granted.  


REMAND

The Veteran has filed a claim of service connection for coronary artery disease (CAD) with myocardial infarction.  The Veteran's STRs do not reflect findings or treatment for CAD, nor was the Veteran noted to have suffered a heart attack.  The first clinical findings of CAD and a myocardial infarction are many years after the Veteran's service.  The Veteran alleges that his CAD and myocardial infarction are related to his alcohol use and dependence both in service and post service, and/or his service-connected depressive disorder.  

The Veteran has not submitted any competent medical evidence linking his CAD and myocardial infarction to either alcohol use or to his depressive disorder.  The Veteran has a number of risk factors that could reasonably account for his CAD-a smoking history for 20 plus years, hyperlipidemia, obesity, and a family history of myocardial infarction.  Both private and VA clinicians have referred to these risk factors when discussing the Veteran's condition.  At no time has the Veteran's use of alcohol or symptoms of depression been referenced.  

In the present case, the RO's consideration of the Veteran's claim includes whether the disability is directly related to service or secondary to alcohol dependence, specifically, alcohol dependence due to depression.  To the Board, however, it would appear that the Veteran intends his secondary claim to include, separately, both alcohol dependence as well as a depressive disorder.  Of note, in a February 2013 statement, the Veteran noted:

The second item that needs to be corrected under contentions is where it says "Coronary Heart Disease to include Myocardial Infarction secondary to Alcoholism."  It should state, "Coronary Heart Disease to include Myocardial Infarction secondary to Alcoholism and Depression[.]"  

A review of the May 2013 rating decision on appeal, as well as the associated August 2013 statement of the case (SOC), does not reflect that the RO necessarily considered the issue of the Veteran's CAD/heart disability as being secondary to the service-connected depressive disorder.  As such, the Board is precluded from considering this issue in the first instance.  Therefore, without finding fault with the RO, it would be helpful to the Board if the RO considered the issue of entitlement to service connection for CAD with myocardial infarction, to include as secondary to the service-connected depressive disorder, prior to the Board's consideration of this claim.  

With regard to the claim of entitlement to benefits under 38 U.S.C.A. § 1151, the Veteran alleges that VA committed carelessness, negligence, lack of proper skill, and/or error in judgment in failing to diagnose and treat, in a timely fashion, his avascular necrosis of the hips.  As a result, the disease process continued unabated thus necessitating his having to undergo total hip replacement surgery.  

The Board notes that hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2) (2014).  In determining whether VA committed carelessness, negligence, lack of proper skill, and/or error in judgment, the Board must address whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  See 38 C.F.R. § 3.361(d)(1)(i).  

A review of the Veteran's post-service records reflects a July 6, 2005 private radiology report, in which it was noted that, "There is some degenerative change of the left hip joint, with osteophyte formation arising from the roof of the acetabulum."  

A subsequent January 2007 VA treatment record notes the Veteran's initial enrollment for VA care.  The Veteran's first documented complaint of left hip pain is noted in an August 2007 VA treatment record.  There is a subsequent report by the Veteran of left hip, groin and leg pain in a September 2007 VA treatment record.  In October 2007, VA records note the Veteran's continued complaints of left hip pain and that something was wrong with his left hip notwithstanding his chronic back pain.  A VA X-ray of the left hip in October 2007 was reported normal.  The Veteran underwent a VA neurological examination in November 2007.  The diagnosis was chronic, intermittent low back pain secondary to degenerative disc disease.  The neurologist also diagnosed severe pain in the left groin radiating along the medial aspect of the left thigh secondary to left-sided lumbago.  

The Veteran was seen by a private neurologist in February 2008.  At that time, no complaints or findings related to the Veteran's hips were reported.  Thereafter, in June 2008, the Veteran was seen again by the same private neurologist.  At that time, the neurologist expressed concerns about the Veteran's left hip, in particular, the possibility of osteonecrosis.  Later in June 2008, an MRI of the Veteran's hips was performed by VA.  The MRI report noted:

There is bilateral femoral head lesion that is consistent with osteochondritis dissecans (osteonecrosis).  The left side is involved to a greater extent than that of the right. There is bilateral joint effusion.  There are no lesions of the remainder of the bony hips.  There are no musculocutaneous lesions bilaterally.  No intrapelvic lesions are evident.  

Still later in June 2008, the Veteran was seen by a "contract" orthopedist, Kenneth D. Davis, MD.  In his treatment report, Dr. Davis noted the following:

[The Veteran] has been complaining about his hips and his back for about a year and everybody kept telling him that it was his back that was bothering him and not his hips.  He finally convinced them in January 2008 to take x-rays of his left hip which was giving him the most trouble and [the x-ray] was normal.  Those x-rays were checked again today and do not show any abnormality.  X-rays taken in June 2008 show some breaking down of the femoral head on the left side.  X-rays of the right side which was also giving him some pain show no abnormality.  The MRI which was subsequently taken shows evidence in the left hip of avascular necrosis affecting better than 75% of the head of the left hip, and is also developing in the right hip, affecting about possibility 15-20% of the right hip.  

Thereafter, an August 2008 pelvic CT scan performed by Deaconess Hospital radiology revealed:

Moderate avascular necrosis of left femoral head and mild of right.  Right femoral head is completely normal in shape while left shows mild cortical destruction and surface irregularity of articular aspect.  

In a March 2013 medical opinion, a VA examiner determined that it was less likely that the Veteran's avascular necrosis and resulting hip replacement was the result of carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault by VA in furnishing hospital/medical care, or examination; or an event not reasonably foreseeable.  The VA examiner opined:

The natural history of osteonecrosis of the hips is commonly hip replacement.  There is not sufficient evidence to support a claim that if the condition were diagnosed immediately after seeking care at the VAMC [the Veteran] would have avoided hip replacement.  The Veteran began to complain specifically of left hip pain approximately in [August 2007].  A work up was initiated including an xray of the hip which was read as normal.  Also, the Veteran was sent to physical therapy.  The Veteran was eventually evaluated by neurosurgery in [June 2008] when an MRI of the hips confirmed the diagnosis of osteonecrosis.  Per the VA records the diagnosis was made within a year of the complaints of specific left hip pain.  This delay in diagnosis is not likely sufficient to have impacted the need for hip replacements.  Even if the diagnosis had been made immediately after presentation the natural history of the condition would not likely have been altered or effected.  

The Board notes that the Veteran's central argument in his appeal appears to be that his avascular necrosis was permanently worsened by VA's delay in diagnosing the condition, and that the destructive bone process could have been halted and the hip replacement avoided.  The VA examiner has commented that the delay by VA in diagnosing the Veteran's avascular necrosis (osteonecrosis) would not likely have impacted the Veteran's need for hip replacement surgery.  

With the above in mind, at www.mayoclinic.org, it is noted that most people don't start having symptoms of avascular necrosis until the disorder is fairly advanced.  Still, it appears, according to the website, that treatment options are available to possibly cure/save the bone affected by avascular necrosis if the diseased bone has not already collapsed.  In particular, the website identifies bone decompression and bone transplant (graft) as curative measures.  In bone decompression:

The surgeon removes part of the inner layer of bone.  In addition to reducing [the patient's] pain, the extra space within [the] bone stimulates the production of healthy bone tissue and new blood vessels.  

In bone transplant:

This procedure can help strengthen the area of bone affected by avascular necrosis.  The graft is a section of healthy bone taken from another part of [the patient's] body.  

In the present case, in light of the VA examiner's opinion as well as the Mayo Clinic website information, it would be helpful to the Board if the Veteran was provided a VA orthopedic examination by an orthopedist.  The orthopedist should specifically address whether there was carelessness, negligence, lack of proper skill, or error in judgement, or similar instance of fault by VA in not diagnosing the Veteran's avascular necrosis prior to June 2008 (date of X-ray revealing necrosis of the left hip).  In particular, in light of the Veteran's complaints of left hip pain in August 2007, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider by not diagnosing avascular necrosis at that time or soon thereafter.  Furthermore, the orthopedist should also opine as to whether bone decompression and/or bone transplant (graft) would have been curative, thus precluding the need for total hip replacement.  

It would also be helpful the Board, with respect to the claim on appeal for avascular necrosis, as otherwise attributable directly to the Veteran's active service, if the orthopedist provided an opinion on the likelihood that the Veteran's drinking of alcohol beverages during his active service period resulted in his developing avascular necrosis.  As reported previously, the Veteran was treated for alcohol dependence in October 1982.  In this case, the Board does not find the evidence necessarily supports any connection between the Veteran's drinking alcoholic beverages in service and his avascular necrosis.  In fact, it would appear the condition is either idiopathic in nature are more likely related to the Veteran's hyperlipidemia.  However, the Board's assumptions are without a medical basis.  Furthermore, the Board notes that alcohol use has been identified as a risk factor for avascular necrosis (see www.mayoclinic.org), and the Veteran's drinking of alcoholic beverages in service, apparently as a means of coping with stress, does not necessarily constitute willful misconduct.  See 38 C.F.R. § 3.301(c)(2); Martin, 761 F.3d at 1371.  

Finally, the issue of entitlement to a TDIU is inextricably intertwined with the pending claims for service connection for coronary artery disease and for avascular necrosis (as directly related to service).  Also, in her October 2013 DBQ, Dr. Henderson-Galligan noted:

[The Veteran] cannot sustain the stress from a competitive work environment and cannot be expected to engage in gainful activity secondary to his severe level of impairment connected to service related degenerative disc disease and degenerative joint disease of the lumbar spine, and subsequent depressive disorder.  

The above finding from Dr. Henderson-Galligan, along with her report as to the severity of the Veteran's symptomatology, identifies a much greater impairment due to the Veteran's depressive disorder than that reported by the VA examiner in March 2013.  

In light of conflicting findings from Dr. Henderson-Galligan and the VA examiner, it would be helpful to the Board if the Veteran underwent a VA psychiatric examination to assess the current severity of his service-connected depressive disorder and to allow the examiner to comment on whether the depressive disorder precludes the Veteran's gainful employment.  It would also be helpful to the Board if the examiner commented as to whether the Veteran suffered from a panic disorder and whether the disorder was related to service or service-connected disability.  In particular, while a diagnosis for panic disorder is noted in VA treatment records, neither the March 2013 VA examiner or Dr. Henderson-Galligan diagnosed the Veteran with a panic disorder.  Otherwise, both the March 2013 VA examiner and Dr. Henderson-Galligan identified the Veteran as suffering from panic attacks and that these were a symptom of the Veteran's major depressive disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment he may have received related to any psychiatric disorder, heart disorder (to include coronary artery disease), lumbar spine disability, and/or hip disability.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received, to include relevant records available through the CAPRI records system dated since June 2013.  

(With respect to the above, it would be helpful to the Board if the RO conducted a search for any 2013 DBQ from Jose L. Garrido, a VA staff psychiatrist at the community based outpatient clinic (CBOC) in Owensboro, Kentucky.  The Board notes that in a March 2013 VA psychiatric examination, the C&P examiner noted that the "pertinent evidence" he had reviewed included a "2013 Mental Disorders Disability Benefits Questionnaire by Dr. Garrido."  While it appears that the reference may have been made in error, nonetheless, an inquiry should be made as to the existence of any such DBQ.)

If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2014).  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the Veteran should then be scheduled for a VA orthopedic examination, conducted by an orthopedist, as well as a VA mental disorders examination.  The claims folder and a copy of this REMAND should be made available to and reviewed by the examiner.  The examination report should state that the claims folder has been reviewed.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2014).) 

Orthopedic Examination

The examiner should conduct an examination of the Veteran's lumbar spine and hips.  The examiner should review the claims folders, to include the Veteran's service treatment records.  He or she should also review, in particular, those tabbed documents located in Volume #2 reflecting the Veteran's complaints of hip trouble and pain during the period of January 2007 through August 2008.  The examiner should also review in Volume #8 the March 2013 VA DBQ (Hip and Thigh Conditions), which included a medical opinion with respect to Veteran's claim that VA erred in not timely diagnosing and treating his avascular necrosis.  Review should also be undertaken of the March 2013 VA DBQ related to examination of the thoracolumbar spine.  

Following the above, the examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's avascular necrosis of the hips had its clinical onset during service or is otherwise attributable to active service.  In particular, the examiner should comment on whether the Veteran's alcohol consumption, only during any period of active service (February 1980 to January 1985, or July 1985 to February 1989), caused his avascular necrosis.  (Of note, the Veteran underwent treatment with counseling for alcohol dependence in October 1982 during service.  He has otherwise been diagnosed with hyperlipidemia post service.)

The examiner should also opine whether it is at least as likely as not (a 50 percent probability or greater) that there was carelessness, negligence, lack of proper skill, or error in judgement, or similar instance of fault by VA in not diagnosing the Veteran's avascular necrosis prior to a June 2008 X-ray revealing necrosis of the left hip.  (Parenthetically, in other words, in light of the Veteran's complaints of left hip pain beginning in August 2007, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider in not diagnosing avascular necrosis at the time of the Veteran's initial complaints of hip pain or soon thereafter.)  

It would also be helpful to the Board if the examiner opined as to whether bone decompression and/or bone transplant (graft) would have been curative if the avascular necrosis had been identified earlier, thus precluding the need for total hip replacement.  

Finally, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran is unable to obtain or maintain substantially gainful employment due to his service-connected lumbar spine disability (status post fusion in July 2009 with currently identified degenerative changes and stenosis per a September 2011 MRI).  In making the requested employability determination, the examiner must consider and discuss the Veteran's level of education, other training, and work experience.  

A thorough explanation should be given for all opinions and conclusions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

Psychiatric Examination

The examiner should review the claims folders, to include the Veteran's VA treatment notes as well as the March 2013 VA (Mental Disorders) DBQ, and the October 2013 DBQ submitted by a private psychologist (Heather Henderson-Galligan, PhD).  

All psychiatric symptoms associated with the Veteran's depressive disorder should be identified, and if feasible, distinguished from those associated with any other non service-connected psychiatric disorder.  After reviewing all pertinent records associated with the claims folders and conducting an evaluation of the Veteran, the examiner is requested to opine as to following:

a.)  Whether it is at least as likely as not (a 50 percent probability or greater) the Veteran suffers from a "panic disorder" that is related to service or is secondary (proximately due to or aggravated by) to service-connected disability.  (Parenthetically, while a diagnosis for panic disorder is noted in VA treatment records, neither the March 2013 VA examiner nor Dr. Henderson-Galligan diagnosed the Veteran with a panic disorder.  Otherwise, both the March 2013 VA examiner and Dr. Henderson-Galligan identified the Veteran as suffering from panic attacks and that these were a symptom of the Veteran's depressive disorder.)  

b.)  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran is unable to obtain or maintain substantially gainful employment due to his service-connected depressive disorder (to include panic disorder if so found and related to service and/or service-connected disability).  In making the requested employability determination, the examiner must consider and discuss the Veteran's level of education, other training, and work experience.  

A thorough explanation should be given for the opinion expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issues remaining on appeal (CAD, panic disorder, avascular necrosis, TDIU, and benefits under $1151).  If any of the benefit sought is denied, the Veteran and his attorney must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  The SSOC should include consideration of the Veteran's claim of service connection for CAD with myocardial infarction, to include as secondary to his service-connected depressive disorder (and/or panic disorder if service connection is found warranted.)  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


